Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 31 March 2021 has been entered. Claims 1, 4, and 5 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 31 December 2020, with the exception of the objection to the specification set forth below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. First, as discussed below with the aid of two annotated figures, the present drawings show a band portion that connects the area of minimum width and the area of maximum width, but the band portion at issue is not illustrated with a fixed width. Second, the indicated area of minimum width “2” shown in Fig. 4 does not have the same width as the ‘fixed width band portion’ located opposite the cutting edges “4”.  Therefore, the features of “a fixed width band portion” and “wherein said fixed width band portion is arranged to connect said area of minimum width and said area of maximum width” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should be amended to provide an antecedent basis for the different portions of the blade recited in claim 1. The specification should better describe the portions and/or areas that the blade ‘consists of’. To provide two examples (which are not intended to be all-encompassing), the specification should be amended to describe which specific portion of the disclosed shaped band blade is the ‘fixed width band portion’ and which specific portion is the ‘cutting band portion’. The examiner suggests adding reference characters to the drawings to indicate the various portions, as well as amending the written description to describe the newly added reference characters. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
First, claim 1 at line 10 has been amended to recite, “a fixed width band portion”. The term ‘fixed width’ requires a constant width along the ‘fixed width band portion’ (this interpretation is supported by the Applicant’s Remarks dated 31 March 2021, where the Applicant contrasts a ‘fixed width’ with a non-constant ‘variable width’ at the paragraph above the image on page 8 of the Remarks, and where the Applicant acknowledges that Reznik discloses a blade with a fixed width portion). However, the shaped band blade “1” as disclosed does not include a “fixed width band portion”. The written description and originally filed claims are silent regarding the existence of any “fixed width” portion. Turning to the drawings, consider the two annotated versions of Fig. 4 of the present disclosure provided below (to create these annotated drawings, the examiner selected different sections of the band saw blade, where the selected sections are indicated by the vertical lines in the annotated figures and where the selected sections are provided with the labels ‘A’, ‘B’, and ‘C’ for ease of explanation, then the examiner copied and pasted the sections next to one another to facilitate comparing the widths of the different sections – the arrows indicate the movement of the sections after copying and pasting for comparison purposes; critically, the examiner did not change the dimensions of the sections, as copying and pasting retains exact size and shape of the sections): 



    PNG
    media_image1.png
    899
    941
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    1100
    1054
    media_image2.png
    Greyscale

The Annotated Version 1 of Fig. 4 illustrates that section ‘A’ of the disclosed ‘fixed width band portion’ has a width that is greater than section ‘B’ of the disclosed ‘fixed width band portion’. On the other hand, the Annotated Version 2 of Fig. 4 illustrates that section ‘A’ of the disclosed ‘fixed width band portion’ has a width that is less than section ‘C’ of the disclosed ‘fixed width band portion’. Thus, the disclosed ‘fixed width band portion’ does not actually have a fixed width because section ‘A’ is wider 
Second, claim 1 at lines 23-25 has been amended to recite, “wherein said fixed width band portion has a width which is the same as said area of minimum width of said cutting band portion”. This recitation introduces new matter. First, the feature is not described in the written description or originally filed claims. Turning to the drawings, the Applicant uses reference character “2” to indicate the ‘area of minimum width’. Fig. 4 shows that the ‘area of minimum width’ indicated by reference character “2” is greater than the width of the fixed width band portion at each of sections ‘A’, ‘B’, and ‘C’. Therefore, as described in the present disclosure, the area of minimum width does not have the same width as the fixed width band portion. Claim 1 at line 23-25 therefore introduces new matter. 
Response to Arguments
In view of Applicant’s amendments to claim 1, Applicant's arguments (see the Remarks filed 31 March 20201) with respect to claim 1 have been fully considered and are persuasive. In regards to the Buschman reference, the Applicant’s argument at page 8 of the Remarks that “Buschman provides a band portion with alternate variable widths between areas of minimum width and areas of maximum width” is persuasive.  Also, in regards to the Reznik reference, the Applicant’s argument at page 9 of the Remarks that Reznik teaches a twisted band saw blade, and thus only teaches a fixed width portion, is also persuasive. The examiner finds this argument persuasive because Reznik in Fig. 7 shows approximately horizontal lines on its blade, where the lines change in angle toward the narrowest part of the blade, suggesting that a twisting action is occurring. Therefore, the previous rejections under 35 USC 103 have been withdrawn. 
Claims Not Subject to Prior Art Rejection
Claims 1, 4 and 5 are not subject to any prior art rejection under 35 USC 102 or 103. However, no determination of allowability can be made in view of the issues raised above under 35 USC 112. 
US Pat. No. 4,023,448 to Bertini, US Pat. No. 4,160,397 also to Bertini, and US Pat. No. 4,205,571 likewise also to Bertini discloses a ‘fixed width band portion’ that ‘connects said area of minimum width and said area of maximum with’ as required by claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVAN H MACFARLANE/Examiner, Art Unit 3724